Citation Nr: 1144774	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-03 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.  

2.  Entitlement to an initial compensable disability rating for hemorrhoids.

3.  Entitlement to an initial compensable disability rating prior to January 31, 2008, a disability rating greater than 20 percent prior to June 3, 2010, and a disability rating greater than 30 percent beginning June 3, 2010 for right knee arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to October 1990, from November 2004 to July 2005, and from November 2005 to January 2007.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran indicated on his January 2008 VA Form 9 that he wished to testify at a Board hearing.  In February 2008 correspondence, he withdrew the hearing request.

With regard to the bilateral hearing loss and right knee arthritis issues, the Board notes that the June 2007 notice of disagreement in this case pertained to the right knee along with other issues (including hemorrhoids) and did not pertain to the bilateral hearing loss issue.  However, the January 2008 statement of the case pertained to the bilateral hearing loss issue along with other issues (including hemorrhoids) and did not pertain to the right knee issue.  Thereafter, the Veteran perfected an appeal of the bilateral hearing loss issue in January 2008.  Also, in January 2008 the Veteran submitted a claim for an increased rating for his right knee disorder and by rating decisions dated in April 2008 and June 2010 the RO increased the disability rating for the Veteran's right knee as noted above.  

In this case, the Board concludes that the issuance of the statement of the case on the bilateral hearing loss issue along with the Veteran's January 2008 VA Form 9 (which can also be considered a timely notice of disagreement as to the April 2007 rating decision) indicates that the bilateral hearing loss issue is on appeal.  See 38 C.F.R. § 20.200 and Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (as the RO had never addressed the issue of timeliness in the SOC and the Veteran was not informed that there was a timeliness issue until his claim was before the Board, the Court determined that the RO had essentially waived any objections it might have offered to the timeliness, and had implicitly accepted the Veteran's appeal). Therefore, the Board finds that the bilateral hearing loss issue is properly before the Board.  While no statement of the case has been issued with regard to the right knee issue the Board has also taken jurisdiction of this issue pursuant to Manlincon v. West, 12 Vet. App. 238 (1999) as noted in the remand below.  

During the March 2010 VA audiological examination the Veteran indicated that his ears ring a lot.  The Veteran is service connected for bilateral hearing loss.  As such, the issue of entitlement to service connection for tinnitus has been raised.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an initial compensable disability rating for hemorrhoids and entitlement to an initial compensable disability rating prior to January 31, 2008, a disability rating greater than 20 percent prior to June 3, 2010, and a disability rating greater than 30 percent beginning June 3, 2010 for right knee arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has no more than Level II hearing loss in the right ear and Level II hearing loss in the left ear, evaluated as non-compensable.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.385, 4.1-4.7, 4.21, 4.85, Diagnostic Code 6100 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected bilateral hearing loss is more disabling than evaluated.  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  A request for an increased rating is to be reviewed in light of the entire relevant medical history.  See generally 38 C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).   

Impaired hearing will be considered a disability only after threshold requirements are met. See 38 C.F.R. § 3.385.  Once disability is established, levels of hearing loss are determined by considering the average pure tone threshold and speech discrimination percentage scores.  38 C.F.R. § 4.85(b).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).
 
The provisions of 38 C.F.R. § 4.86 address exceptional patterns of hearing loss.  The exceptional patterns addressed in this section are present when the puretone threshold at each of the 4 specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  

Factual Background

The Veteran's service treatment records show decreased hearing beginning in approximately November 2004.  Upon separation from his third period of service in January 2007 the Veteran submitted a claim for service connection for bilateral hearing loss.  He was afforded a VA audiological examination in April 2007 which also showed bilateral hearing loss.  By rating decision dated in April 2007, the RO granted service connection for bilateral hearing loss, assigning a noncompensable disability rating effective January 26, 2007, the day after his discharge from military service.  The Veteran disagreed with this initial decision and subsequently perfected an appeal.  The Veteran was afforded a second VA audiological examination in March 2010.  

At the time of the April 2007 VA audiological examination the Veteran denied having difficulty in understanding people but stated that sometimes he had trouble speaking clearly.  Audiological testing revealed the following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5 dB
15 dB
20 dB
35 dB
Left Ear
15 dB
10 dB
15 dB
50 dB

Puretone Threshold Average
Right Ear
19 dB
Left Ear
23 dB

Speech Recognition
Right Ear
92%
Left Ear
96%

During the March 2010 VA audiological examination, the examiner commented that the effect of the Veteran's hearing loss was that sometimes he missed conversations but this did not effect him at work because it was not required that he communicate with anyone at work.  Audiological testing revealed the following:  

Puretone Threshold

1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15 dB
15 dB
25 dB
30 dB
Left Ear
15 dB
10 dB
20 dB
50 dB

Puretone Threshold Average
Right Ear
21 dB
Left Ear
20 dB

Speech Recognition
Right Ear
90%
Left Ear
90%

Analysis

In the present case, the evidence does not show an exceptional level of impaired hearing; 38 C.F.R. § 4.86 is not applicable.

Applying the results from the April 2007 VA audiological examination to Tables VI yields a Roman numeral value of I for the right ear and a Roman numeral value of I for the left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss warrants a noncompensable evaluation.  

Applying the results from the March 2010 VA audiological examination to Tables VI also yields a Roman numeral value of II for the right ear and a Roman numeral value of II for the left ear.  See 38 C.F.R. §§ 4.85, 4.86.  Applying these values to Table VII, the Board finds that the Veteran's hearing loss while worse than April 2007 still warrants a noncompensable evaluation.  

Accordingly, the Board finds that the preponderance of the evidence is against entitlement to an initial compensable disability rating for bilateral hearing loss. 38 C.F.R. § 4.3.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Such functional impairment has been appropriately considered but the overall evidence, as previously discussed, fails to support assignment of a compensable disability rating.  

Extraschedular Consideration

With regard to whether referral for an extraschedular rating is warranted, the record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected bilateral hearing loss.  A review of the March 2010 VA audiological examination reflects that the examiner (audiologist) did describe the functional effects of the Veteran's hearing loss, noting that the Veteran's chief complaint was difficulty hearing conversations.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of January 26, 2007, the day after his discharge from service, and a noncompensable rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the day after his discharge from military service, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant adequate audiological examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

An initial compensable disability rating for bilateral hearing loss is denied.


REMAND

With regard to the hemorrhoids issue, the Veteran was afforded a VA general examination in April 2007.  At that time the examiner noted that digital rectal examination was not called for and was not done.  Inspection of the perianum demonstrated nothing more than a little redundant perianal skin even on Valsalva maneuver.  The skin was normal and there was no pedal edema.  The Veteran reported that he had rectal bleeding quite often and that there had been no evaluation of that rectal bleeding other than digital rectal examination.  The examiner wrote that he would arrange for the Veteran to be evaluated by VA's gastroenterology clinic as the Veteran needed at least anoscopy and also probably full colonoscopy for evaluation of rectal bleeding.  The examiner indicated that once the report of that study is available, an addendum will be forthcoming.  The impression was rectal bleeding, to be evaluated as described above.  

During the March 2010 VA examination the Veteran complained of painful hemorrhoids with bleeding on a regular basis.  He used a stool softener, TUCs, and a high fiber diet.  He denied a history of surgery.  Physical examination revealed hemorrhoids surrounding the anal sphincter, 10 mm (millimeters) in size, numbering roughly seven to eight, some of which are friable.  The diagnosis was external hemorrhoids as noted.  

Initially, the Board notes that there are no records regarding the April 2007 VA examiner's referral of the Veteran to VA's gastroenterology clinic for an anoscopy/colonoscopy and no addendum to the April 2007 report.  On remand, the RO should determine whether the Veteran was ever referred to the gastroenterology clinic for anoscopy/colonoscopy or whether an addendum was ever done to the April 2007 VA examination report and, if so, obtain these records for association with the claims file.  

Also, the Veteran's service-connected hemorrhoids are rated pursuant to 38 C.F.R. § 4.114, DC 7336.  Under this code, a noncompensable evaluation is assigned for milder or moderate hemorrhoids; a 10 percent rating is assigned for large or thrombotic, irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences; and a 20 percent evaluation is assigned for hemorrhoids with persistent bleeding and with secondary anemia or with fissures.  Unfortunately, neither the April 2007 nor the March 2010 VA examination reports indicate whether the Veteran's hemorrhoids are mild/moderate warranting a noncompensable disability rating or large or thrombotic, and irreducible with excessive redundant tissue evidencing frequent recurrences and/or resulting in persistent bleeding and with secondary anemia or with fissures warranting a compensable disability rating.  On remand the Veteran should be afforded another VA examination specifically addressing the applicable rating criteria in the case.   

Finally, as above, by rating decision dated in April 2007 the RO granted service connection for right knee arthritis and assigned a noncompensable disability rating effective January 26, 2007.  The Veteran submitted a written notice of disagreement in June 2007 with regard to this issue.  When a notice of disagreement is timely filed, the RO must reexamine the claim and determine if additional review or development is warranted. If no preliminary action is required, or when it is completed, the RO must prepare a statement of the case pursuant to 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefits sought on appeal or the notice of disagreement is withdrawn by the appellant or his or her representative. 38 C.F.R. § 19.26.

As of this date, the Veteran has not been issued a statement of the case on the right knee arthritis issue.  Accordingly, the Board is required to remand this issue to the AMC/RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records for association with the claims file, particularly any records associated with the April 2007 VA examiner's referral of the Veteran to VA's gastroenterology clinic for an anoscopy/colonoscopy and/or an addendum to the April 2007 report.  If these records are unobtainable, a negative reply must be noted in writing and associated with the claims file.

2. After obtaining the above evidence, to the extent available, schedule the Veteran for a VA examination to identify the current level of impairment resulting from his service-connected hemorrhoids.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests should be conducted.  The examiner should specifically indicate whether the Veteran's hemorrhoids are mild/moderate or large and/or thrombotic, and irreducible with excessive redundant tissue evidencing frequent recurrences and/or resulting in persistent bleeding and with secondary anemia or with fissures warranting a compensable disability rating.    

3. Issue a Statement of the Case regarding the issue of Entitlement to an initial compensable disability rating prior to January 31, 2008, a disability rating greater than 20 percent prior to June 3, 2010, and a disability rating greater than 30 percent beginning June 3, 2010 for right knee arthritis.  The AMC/RO should also advise the Veteran of the need to timely file a substantive appeal if he desires appellate review of this issue.  Then, only if an appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

4. After completion of the foregoing, readjudicate the claim on the merits.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


